Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 15-AA-1243

                   CHRISTINE BURKHARDT, et al., PETITIONERS,

                                        V.

      DISTRICT OF COLUMBIA RENTAL HOUSING COMMISSION, RESPONDENT,

                                        and

                        KLINGLE CORPORATION, INTERVENOR.

              On Petition for Review of a Decision and Order of the
               District of Columbia Rental Housing Commission
                                   (NV-1-09)

(Argued April 5, 2018                              Decided December 20, 2018)

      Carol S. Blumenthal for petitioner Christine Burkhardt.

      Blake Nelson, with whom Carol S. Blumenthal was on the brief, for petitioners
Blake Nelson and Wendy Nelson.

      Donald Wassem, pro se.

       Jason Lederstein, Assistant Attorney General, with whom Karl A. Racine,
Attorney General for the District of Columbia, Todd S. Kim, Solicitor General at the
time the brief was filed, and Loren L. AliKhan, Deputy Solicitor General at the time
the brief was filed, were on the brief, for respondent District of Columbia Rental
Housing Commission.

      Richard W. Luchs, with whom Debra F. Leege was on the brief, for intervenor
Klingle Corporation.
                                         2


     Jonathan Levy was on the brief for Legal Aid Society of the District of
Columbia, amicus curiae.

      Joel Cohn, Dennis Taylor, and Umar Ahmed were on the brief for the District
of Columbia Office of the Tenant Advocate, amicus curiae.

      Before EASTERLY and MCLEESE, Associate Judges, and RUIZ, Senior Judge.

      MCLEESE, Associate Judge: Petitioners Christine Burkhardt, Blake Nelson,

Wendy Nelson, and Donald Wassem were tenants in the Kennedy-Warren, an

apartment complex owned by intervenor Klingle Corporation. They challenge an

order of the Rent Administrator authorizing Klingle to issue notices requiring

petitioners to temporarily vacate their apartments so that Klingle could renovate. We

conclude that we lack jurisdiction, and we therefore dismiss the petition.




                                         I.




      We turn first to the provisions of Title 42 of the D.C. Code that describe the

process by which a housing provider can temporarily recover possession of a rental

unit for the purpose of renovation. A housing provider must apply to the Rent

Administrator for approval. D.C. Code § 42-3505.01 (f)(1)(A)(i) (2018 Supp.).

Such an application must include an explanation of why the renovations are

necessary and cannot be made while the unit is occupied; a timetable for renovations;
                                         3

and a relocation plan for the tenant. D.C. Code § 42-3505.01 (f)(1)(B)(i), (iv), (v).

The relocation plan must provide for each tenant to be placed in another unit within

the housing accommodation or justify why such placement is not practicable. D.C.

Code § 42-3505.01 (f)(1)(B)(v)(II).




      After the housing provider gives notice of the application, tenants have

twenty-one days to submit comments. D.C. Code § 42-3505.01 (f)(1)(A)(ii). An

independent agency, the Office of the Tenant Advocate (OTA), is authorized to

investigate whether the housing provider has complied with applicable statutory

requirements and whether the interests of the tenants are being protected. D.C. Code

§ 42-3505.01 (f)(1)(C)(ii); D.C. Code § 42-3531.02 (2012 Repl.). The Chief Tenant

Advocate must provide notice to each tenant of the tenant’s rights during the

application process. D.C. Code § 42-3505.01 (f)(1)(C)(i). Tenants can seek help

from the Chief Tenant Advocate concerning their legal rights and interests. D.C.

Code § 42-3505.01 (f)(1)(C)(i)(III).     Additionally, before the application is

approved, an inspector from the Department of Consumer and Regulatory Affairs

must inspect the building to determine “the accuracy of material statements in the

application” and must report the inspector’s findings to the Rent Administrator and

the Chief Tenant Advocate. D.C. Code § 42-3505.01 (f)(1)(A)(iii).
                                           4




      Before approving an application, the Rent Administrator must find in writing,

among other things, that the proposed renovations cannot safely or reasonably be

made while the unit is occupied and that the renovation is in the interest of each

affected tenant. D.C. Code § 42-3505.01 (f)(1)(A)(v)(I), (III). If an application is

approved, the housing provider may issue a notice to the tenant to vacate the unit

within 120 days. D.C. Code § 42-3505.01 (f)(1)(D). If the tenant does not vacate

the unit, the housing provider must file a separate civil action to obtain possession.

D.C. Code § 42-3505.01 (f)(1)(D). Once the renovations are complete, the tenant

has an absolute right to reoccupy the unit. D.C. Code § 42-3505.01 (f)(2).




      After an application has been approved, but before the tenant has vacated the

unit, the Rent Administrator is directed to rescind its approval if the housing provider

does not comply with applicable requirements. D.C. Code § 42-3503.01 (f)(5). If

the tenant has vacated the unit, the tenant may bring an action in court to seek to

require the housing provider to comply with applicable requirements. D.C. Code

§ 42-3501.05 (f)(6).
                                           5

      A tenant may challenge the Rent Administrator’s approval of a housing

provider’s application by appealing to the Rental Housing Commission (RHC). D.C.

Code § 42-3502.02 (a)(2) (2018 Supp.). Under D.C. Code § 42-3502.19 (2012

Repl.), persons aggrieved by a decision of the RHC may seek review in this court.




                                          II.




      Except as identified, the following facts are undisputed. In July 2009, Klingle

applied for approval to issue notices requiring petitioners and other tenants to

temporarily vacate the Kennedy-Warren so that Klingle could perform renovations

to replace aging plumbing, heating, and electrical systems. Klingle asserted that the

tenants could not remain in their units during the renovations because the heat,

lighting, water, and electricity would need to be turned off, and wall plaster and other

fixtures would need to be removed. Klingle attached an engineer’s report to

document the condition of the building and the proposed work. Klingle also

included a timetable and plan to temporarily relocate tenants within the Kennedy-

Warren.
                                          6

      Petitioners and other tenants filed comments with the Rent Administrator

challenging Klingle’s need to renovate and expressing concern about the loss of

space in their units as a result of the planned renovation. The tenants requested a

“full adjudicatory hearing” on the application. The Rent Administrator denied the

request for a hearing and approved Klingle’s application. The Rent Administrator

concluded that a hearing would be premature, because tenants are entitled to a

hearing to challenge notices to vacate that have actually been issued, not to challenge

applications for permission to issue notices to vacate. Petitioners appealed to the

Rental Housing Commission. The RHC affirmed the order approving Klingle’s

application. In affirming, the RHC concluded among other things that petitioners

did not have a right to a hearing before the Rent Administrator.




                                         III.




      Petitioners raise a number of challenges to the approval of Klingle’s

application. We do not address those challenges on the merits, however, because

we conclude that we do not have jurisdiction over the petition.
                                         7

                                         A.




      As previously noted, D.C. Code § 42-3502.19 provides that decisions of the

RHC are reviewable in this court. Moreover, the RHC’s order in this case instructed

the parties that review should be sought in this court. By congressional statute,

however, this court’s direct review over agency action is generally limited to

“contested cases.” D.C. Code § 2-510 (a) (2016 Repl.). Moreover, the District of

Columbia Council lacks authority to “bypass” the contested-case requirement.

Woodroof v. Cunningham, 147 A.3d 777, 784 (D.C. 2016). Because § 42-3502.19

was enacted by the D.C. Council, D.C. Law 6-10, § 219, 32 D.C. Reg. 3089, 3114

(1985), we have jurisdiction to review the ruling of the RHC in this case only if the

proceeding before the RHC was a contested case.




      We note that some of the former duties of the Rent Administrator have been

transferred to the Office of Administrative Hearings (OAH). D.C. Code § 2-

1831.03 (b-1)(1) (2018 Supp.). The parties dispute whether the ruling of the Rent

Administrator in this case should instead have been made by the OAH. We need not

delve into that dispute. The decision in this case was in fact made by the RHC.

Whether we have jurisdiction to directly review that decision turns on whether the
                                           8

matter was a contested case before the RHC. For reasons that we explain, we

conclude that the matter was not a contested case before the RHC and that review

therefore lies in the Superior Court, not this court. If the Superior Court were to

determine that the decision at issue should have been made by the OAH, then the

matter would presumably be sent to OAH for decision. Once the OAH ruled, a party

seeking review of that ruling would need to determine whether the matter was a

contested case before the OAH in order to determine where to seek judicial review.




      With exceptions not presently applicable, a “contested case” is a “proceeding

before . . . any agency in which the legal rights, duties, or privileges of specific

parties are required by any law (other than this subchapter), or by constitutional right,

to be determined after a hearing.” D.C. Code § 2-502 (8) (2018 Supp.). For a matter

to be a contested case, “a trial-type hearing” must be “required by the agency’s

enabling statute, its implementing regulations, or constitutional right.” Owens v.

District of Columbia Water & Sewer Auth., 156 A.3d 715, 721 (D.C. 2017) (internal

quotation marks omitted). Thus, whether we have jurisdiction to directly review the

ruling of the RHC turns on whether tenants have a right to a trial-type hearing before

the Rent Administrator in connection with a temporary-eviction application.
                                          9

             Whether an administrative proceeding is a contested case
             is a question of law. Although we have said that we decide
             that question de novo, in this case . . . the answer to the
             question turns on the interpretation of both a statutory
             provision that the [agency] administers and the [agency’s]
             procedural regulations. We defer to the [agency’s]
             informed interpretation of the statute it administers, as
             long as that interpretation is reasonable and not plainly
             wrong or inconsistent with the statute’s legislative
             purpose. Similarly, the court generally defers to an
             agency’s interpretation of its own regulations unless that
             interpretation is plainly erroneous or inconsistent with the
             regulations.


Farrell v. District of Columbia Police & Firefighters Ret. & Relief Bd., 151 A.3d

490, 493 (D.C. 2017) (citations, ellipsis, and internal quotation marks omitted). See

also, e.g., Johnson v. District of Columbia Dep’t of Emp’t Servs., 167 A.3d 1237,

1240 (D.C. 2017) (“Although this court generally resolves legal questions de novo,

the court ordinarily accords deference to an agency’s interpretation of a statute that

the agency administers, unless the interpretation is unreasonable or is inconsistent

with the statutory language or purpose.”) (internal quotation marks omitted).




                                         B.




      We look first to the Rental Housing Act and applicable regulations. The Act

outlines extensive procedures applicable to temporary-eviction applications, but
                                          10

those procedures do not explicitly provide for a hearing.           D.C. Code § 42-

3505.01 (f). Moreover, the Act explicitly provides for contested-case hearings with

respect to a number of other determinations made by the Rent Administrator. D.C.

Code § 42-3502.16 (a)-(c), (g) (2012 Repl.).        When the legislature explicitly

provides for a hearing in some instances but not others, the omission of a hearing

requirement is generally considered “conscious, not inadvertent.” Donnelly Assocs.

v. District of Columbia Historic Pres. Review Bd., 520 A.2d 270, 276 (D.C. 1987).




      Many of the Act’s procedural protections were added by the D.C. Council in

2006, in the Tenant Evictions Reform Amendment Act, D.C. Law 16-140, 53 D.C.

Reg. 3686 (2006). The legislative history of that provision supports a conclusion

that the omission of a hearing requirement was deliberate. D.C. Council, Report on

Bill 16-556 (Feb. 10, 2006). The Committee Report recounts the testimony of three

witnesses who recommended that tenants should have the opportunity to request a

hearing before a temporary-eviction application is granted. Id. at 5-6. The mark-up

of the bill did not include a hearing provision, however, but did include a twenty-

one-day comment period, which the committee thought was integral to determining

whether proposed renovations would be in the interest of the tenants. Id. at 7, attach.

4.
                                          11




      Petitioners argue that D.C. Code § 42-3502.04 (2012 Repl.), the provision that

outlines the duties of the Rent Administrator, requires a hearing for temporary-

eviction applications. The language of that provision is permissive, however, rather

than mandatory:     “The Rent Administrator shall have jurisdiction over those

complaints and petitions . . . which may be disposed of through administrative

proceedings” and “may employ . . . hearing examiners . . . reasonably necessary to

carry out this chapter.” D.C. Code § 42-3502.04 (c), (d)(1). As we have previously

held, the “provision of . . . a hearing does not satisfy the contested case requirement

if it is merely discretionary with the agency; the hearing . . . must be compelled.”

J.C. & Assocs. v. District of Columbia Bd. of Appeals & Review, 778 A.2d 296, 301

(D.C. 2001) (internal quotation marks omitted).




      In significant part for the reasons we have just discussed, the RHC concluded

that the Act does not provide for a right to a hearing before the Rent Administrator

rules on a temporary-eviction application. We hold that the RHC’s conclusion

“reflects a reasonable interpretation of [the Act’s] provisions considered as a whole.”

Farrell, 151 A.3d at 494.
                                         12

                                         C.




      We next consider the Rent Administrator’s regulations. We are aware of two

regulations directly addressing the right to a hearing in matters before the Rent

Administrator. The first, which provides for hearings in certain eviction matters

before the Rent Administrator, is permissive, not mandatory. 14 DCMR § 4300.5

(2018) (“A hearing may be conducted . . . .”). The second, which applies more

generally to “petitions,” does not independently confer a right to a hearing, instead

simply cross-referencing such rights to a hearing as a party has under the Act and

other regulations. 14 DCMR § 3903.1 (2018) (“The parties to petitions before the

Rent Administrator have a right to a hearing in accordance with the provisions of the

Act and chapter 40 of this title.”). The parties dispute whether either of these two

regulations applies to temporary-eviction applications. We need not decide that

dispute, however, because even if the regulations apply they do not independently

mandate a trial-type proceeding.




      Petitioners also rely on a regulation providing that if the Rent Administrator

holds a hearing, the hearing must include the procedural protections applicable to

contested cases. 14 DCMR § 4000.2 (2018). That regulation, however, does not
                                          13

create an entitlement to a hearing, but rather provides an entitlement to certain

procedures if a hearing is given. See Farrell, 151 A.3d at 494 (concluding that

agency regulation did not grant right to trial-type hearing, because regulation did

“not by its terms require the Board to take testimony, but rather require[d] that if the

Board d[id] take testimony, that testimony must be under oath or affirmation”).




      In sum, we do not understand the Rent Administrator’s regulations to provide

tenants with a right to a trial-type hearing in connection with temporary-eviction

applications. The RHC did not explicitly address these regulations, perhaps because

petitioners did not rely on them before the RHC. Because we think that the language

of the regulations is clear, and because we see no reason to believe that remanding

the issue to the RHC to address the interpretation of the regulations would alter the

RHC’s conclusions, we need not undertake such a remand. See, e.g., Apartment &

Office Bldg. Ass’n v. Pub. Serv. Comm’n, 129 A.3d 925, 933 (D.C. 2016) (remand

not required where remand would be pointless because “it is apparent the agency

would reach the same result”) (brackets and internal quotation marks omitted); id.

(“Although it could be argued that we should remand for the agency to consider itself

whether the Draft Chapter is binding, we see no need to do so where it is clear what

the agency’s decision has to be. As the Supreme Court has clarified, courts are not
                                           14

required to remand in futility.”) (brackets, ellipsis, and internal quotation marks

omitted).




                                           D.




      Finally, we consider whether the Constitution requires a trial-type hearing in

connection with temporary-eviction applications. The RHC did not fully consider

that issue, deeming it to have been inadequately presented. Because the issue affects

our jurisdiction, we address it. Moreover, we would not owe the RHC deference on

the issue. See, e.g., Silva-Rengifo v. Attorney Gen. of U.S., 473 F.3d 58, 63 (3d Cir.

2007) (in reviewing agency action, court decides constitutional issues de novo).




      “The procedural due process guarantee imposes procedural requirements on

the government before it deprives individuals of protected interests.” Richard

Milburn Pub. Charter Alt. High Sch. v. Cafritz, 798 A.2d 531, 541 (D.C. 2002). This

court has adopted a two-part inquiry to determine whether a contested-case hearing

is constitutionally mandated. Id. First, we decide whether the governmental action

at issue affects an interest that falls within the Fifth Amendment’s protection of “life,
                                          15

liberty, and property.” Id. Second, “if protected interests are at issue, we must then

determine what procedures are required to satisfy due process.” Id.




      Generally, the requirements of the Due Process Clause are met when the

person whose protected interest is at stake is afforded an adequate pre-deprivation

opportunity to contest the action at issue. Harper v. Va. Dep’t of Taxation, 509 U.S.

86, 101 (1993) (“[T]he availability of a predeprivation hearing constitutes a

procedural safeguard sufficient by itself to satisfy the Due Process Clause.”) (ellipsis

and internal quotation marks omitted). Petitioners do not dispute that they could be

physically evicted only if the housing provider filed an action for possession and

established in judicial proceedings an entitlement to temporary possession of the

tenants’ units. See, e.g., Hinton v. Sealander Brokerage Co., 917 A.2d 95, 102 (D.C.

2007) (“The law is clear in this jurisdiction, moreover, that a landlord is prohibited

from using self-help to evict a tenant and must proceed instead by using the process

provided by law.”).




      Petitioners challenge the adequacy of an action for possession as a basis for

determining the housing provider’s entitlement to temporarily evict tenants.

Specifically, petitioners argue that (1) they might be estopped in the action for
                                            16

possession, based on the Rent Administrator’s approval of the temporary-eviction

application; (2) the Landlord and Tenant Court might be required to defer to the Rent

Administrator’s approval; (3) by refusing to voluntarily vacate in response to the

notice to vacate, they would risk permanent eviction; and (4) permanent eviction is

the only remedy available in Landlord and Tenant Court. We have a number of

doubts about petitioners’ arguments. See, e.g., Ill. Farmers Ins. Co. v. Hagenberg,

167 A.3d 1218, 1225 (D.C. 2017) (“The party against whom collateral estoppel is

invoked must have had a full and fair opportunity to litigate the issue . . . .”) (internal

quotation marks omitted); D.C. Code § 42-3505.01 (f)(2) (tenant has “absolute right

to reoccupy the rental unit”); Chacon v. Litke, 105 Cal. Rptr. 3d 214, 223-26 (Ct.

App. 2010) (where tenant refused to voluntarily vacate apartment to permit landlord

to make repairs, requiring landlord to follow eviction procedures, tenant was still

entitled to reoccupy unit once repairs were complete). We need not definitively

resolve these issues at the present juncture, however. If petitioners are correct that

the Due Process Clause entitles them to greater protections than are ordinarily

available in an action for possession in Landlord and Tenant Court, the logical

remedy would be to require those protections in the action for possession. It would

not make sense to instead create a separate right, not contemplated by statute or

regulation, to a hearing before issuance of a notice to vacate was approved. We

therefore can leave for another day the question of precisely what protections the
                                          17

Due Process Clause requires in an action for possession based on a notice of

temporary eviction.




      Finally, we note that our conclusion that the Due Process Clause does not

require a trial-type hearing before the Rent Administrator approves a temporary-

eviction application is consistent with numerous decisions holding that the

availability of a judicial trial to contest eviction from a rental unit satisfies the

requirements of the Due Process Clause. See, e.g., Perry v. Royal Arms Apartments,

729 F.2d 1081, 1082 (6th Cir. 1984) (per curiam) (tenants did not have due-process

right to federal administrative hearing before initiation of state eviction proceeding);

Johnson v. Tamsberg, 430 F.2d 1125, 1126 (4th Cir. 1970) (same; “tenants are not

actually ejected until basic due process requisites are satisfied” in state judicial

proceeding); Roanoke Chowan Reg’l Hous. Auth. v. Vaughan, 344 S.E.2d 578, 581-

82 (N.C. Ct. App. 1986) (same); Hudsonview Terrace, Inc. v. Maury, 419 N.Y.S.2d

409, 410 (App. Term 1979) (same; “The tenant is entitled to notice of the alleged

causes for eviction, witness confrontation, counsel and a decision only after evidence

adduced at a hearing. There need, however, be no hearing other than that afforded

by normal judicial process. The relationship of landlord and tenant [is] traditionally

dealt with in the State Courts and where basic due process requisites are complied
                                          18

with, no prior administrative hearing need be held.”); Hous. Auth. v. Moore, 284

N.E.2d 456, 458-60 (Ill. App. Ct. 1972) (same).




      In sum, we conclude that tenants are not entitled to a contested-case hearing

before the Rent Administrator decides a temporary-eviction application.             We

therefore lack jurisdiction to entertain this petition. This jurisdictional bar does not

deprive parties of judicial review of orders granting or denying temporary eviction

applications, but rather directs parties to the Superior Court in the first instance.

Thus, the issue might arise in connection with a proceeding in Superior Court

instituted by a landlord seeking to enforce an agency-approved application to

temporarily evict tenants. Alternatively, tenants might initiate an action to challenge

an administrative decision granting a temporary-eviction application. A landlord

whose application is denied by the agency also could appeal to the Superior Court.

Nunnally v. District of Columbia Metro. Police Dep’t, 80 A.3d 1004, 1008 (D.C.

2013) (“[I]f a claim falls outside of the definition of a contested case, any party

aggrieved by an agency’s decision may initiate an appropriate equitable action in the

Superior Court to seek redress.”) (brackets and internal quotation marks omitted).

In the present case, although a request for review in the Superior Court would

seemingly be untimely, petitioners were told both by statute and by the RHC to seek

review in this court. Under the circumstances, a prompt request for review in
                                        19

Superior Court would properly be viewed as timely. Mathis v. District of Columbia

Hous. Auth., 124 A.3d 1089, 1104-06 (D.C. 2015) (equitably tolling time to seek

review of agency action where litigant was misled by agency as to where to seek

review).




      For the foregoing reasons, the petition for review is dismissed.




                                                    So ordered.